PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/316,276
Filing Date: 8 Jan 2019
Appellant(s): Hornqvist, Mikael A.



__________________
Joshua B. Aaronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on April, 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to the argument presented on p. 5 of the Appeal Brief (regarding “the Appellant noted that due to the “downhole conditions” for which Vannuffelen’s systems and methods are configured, a person of ordinary skill in the art would not have had any reason or motivation incorporate the “flow cuvettes” of Al-Moniee into Vannuffelen.”), it is the Examiner’s position that the argument is directed to a piece-meal analysis of the references individually [one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)].
In Final Rejection, Vannuffelen’s optical system [Vannuffelen et al. (US 2008/0087078 A1)] is applied to the measurement in downhole with a station cell. Ordinary skilled artisans in downhole or related industries have borrowed and modified existing tools (such as neutron tools and optical tools) in physics or optics known for uphole or in any laboratory setup. It is the determined that a known optical system was taught by 
Upon further reviewing the teaching of Vannuffelen, Vannuffelen discloses in paragraph [0028] that “The sampled systems may involve those whose measured characteristics are either stationary, i.e. constant with time, or dynamic, i.e. changing with time”.  From this disclosure, it is appeared that Vannuffelen teaches measuring absorbance of light of the sample in static cell or in a flow cell. When Vannuffelen performs dynamic measurements, it would have been obvious that Vannuffelen continuously monitors or measures absorbance of desired sample in a flow.
Al-Moniee et al. (US 2015/0300955 A1) teaches in Fig. 2 a flow cell 233 and the teaching of Al-Moniee is directed to “the continuous monitoring for the presence and measurement of aqueous systems.” (see paragraph [0001] of Al-Moniee). 
Optical measurement systems measuring desired optical parameters of any sample either in a stationary cell or a flow cell was known before the effective filing of the claimed invention at exemplified by the teachings of Vannuffelen and Al-Moniee. Therefore, it is determined that a known optical measurement system of Vannuffelen that can be applied to a flow cell would have been obvious in order to measure 
In response to the argument presented on p. 6 of the Appeal Brief (regarding “Ground 1”  “1. The flow cell of Al-Moniee would not have been incorporated into the systems or methods of Vannuffelen by one of ordinary skilled art.”), it is determined (in addition to the paragraph [0028] of Vannuffelen who measures sample in a flow cell)  that applying the optical measurement system of measuring the absorbance of light of a substance taught by Vannuffelen to a flow cell would have been obvious and within the ordinary skilled art in order to measure continuously or monitor (which is taught by Al-Moniee in paragraph [0001]) desired optical parameter of desired sample in a flow cell. A known optical measurement system that can be applied to any sample either in a stationary cell or a flow cell was within the ordinary skilled art and would have been obvious because this rejection is consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. It is the determined that this argument is directed to a piece-meal analysis by the Appellant: in response to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Respectfully submitted,
/Kiho Kim/           Primary Examiner, Art Unit 2884                                                                                                                                                                                             
July 8, 2021

Conferees:
/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                          
/JUSTIN P BETTENDORF/RQAS, OPQA 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.